COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-250-CV
 
DORIE
GLICKMAN                                                               APPELLANT
 
                                                   V.
 
WELLS
FARGO BANK NATIONAL ASSOCIATION                         APPELLEE
                                                                                                        
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 1 OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AMotion
For Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 




DELIVERED:  September 27, 2007




[1]See Tex. R. App. P. 47.4.